                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


EMORI DODSON,

                  Plaintiff,

      v.                                                No. 18-4034-SAC

FLYING DOVE, INC.
d/b/a IHOP #2045,

                  Defendant.



                          MEMORANDUM AND ORDER

            The plaintiff Emori Dodson brings this Title VII action claiming

the defendant employer unlawfully reduced her hours as a food server and

then terminated her employment on account of her pregnancy, race, gender,

and/or religion. The defendant is the franchised operator of the IHOP

restaurant in Hays, Kansas, which hired Ms. Dodson in July of 2015 and

terminated her in November of 2017. Ms. Dodson believes her hours were

reduced and she was terminated because she was a white, non-Muslim

woman who was pregnant from a relationship with Mr. Abass Fares, a cook

at the restaurant and the brother-in-law of the restaurant’s manager, Mr.

Adham Saleh. Both Mr. Fares and Mr. Saleh are Arab Muslims. The

defendant moves for summary judgment arguing that the plaintiff’s evidence

of race and religion discrimination is insufficient to state a prima face case

and that the plaintiff’s evidence of alleged discrimination on any ground is

                                       1
insufficient to allow the jury to disbelieve the defendant’s reasons for first

changing the plaintiff’s shifts and later terminating her.

SUMMARY JUDGMENT STANDARDS

            Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Only

disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding the

motion, the court’s role is “is not . . . to weigh the evidence and determine

the truth of the matter but to determine whether there is a genuine issue for

trial.” Id. at 249. The court may grant summary judgment for lack of a

genuine issue when the evidence is insufficient “for a jury to return a

verdict,” when “the evidence is merely colorable,” or when the evidence “is

not significantly probative.” Id. It follows then that a genuine issue for trial

exists when “there is sufficient evidence on each side so that a rational trier

of fact could resolve the issue either way.” Adler v. Wal-Mart Stores, Inc.,

144 F.3d 664, 670 (10th Cir. 1998).

            The moving party bears the initial burden of showing the

absence of any genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). The burden is met “by pointing out to the court a lack

of evidence for the nonmovant on an essential element of the nonmovant’s


                                        2
claim.” Adler, 144 F.3d at 671. The burden then shifts to the nonmovant to

“go beyond the pleadings and set forth specific facts that would be

admissible in evidence in the event of trial from which a rational fact finder

could find for the nonmovant.” Id. (internal quotation marks and citations

omitted). Such facts “must be identified by reference to affidavits, deposition

transcripts, or specific exhibits incorporated therein.” Id.

            The court applies this standard drawing all inferences arising

from the record in the nonmovant’s favor. Stinnett v. Safeway, Inc., 337

F.3d 1213, 1216 (10th Cir. 2003). The court does not make credibility

determinations or weigh the evidence; these are jury functions. Id. at 1216.

The Tenth Circuit has counseled this for summary judgment proceedings in

employment discrimination cases:

      [I]n the context of employment discrimination, “[i]t is not the purpose
      of a motion for summary judgment to force the judge to conduct a
      ‘mini trial’ to determine the defendant's true state of mind.” Randle v.
      City of Aurora, 69 F.3d 441, 453 (10th Cir. 1995). Many of the highly
      fact-sensitive determinations involved in these cases “are best left for
      trial and are within the province of the jury.” Id.; see Anderson v.
      Liberty Lobby, Inc., 477 U.S. 242, 251–52, 106 S.Ct. 2505, 91 L.Ed.2d
      202 (1986) (“[T]he inquiry [at summary judgment is] whether the
      evidence presents a sufficient disagreement to require submission to a
      jury....”). Consequently, “in this Circuit . . . an employment
      discrimination suit will always go to the jury so long as the evidence is
      sufficient to allow the jury to disbelieve the employer's [explanation for
      the alleged misconduct].” Beaird v. Seagate Tech., Inc., 145 F.3d
      1159, 1177 (10th Cir. 1998) (Tacha, J., concurring in part); see
      Randle, 69 F.3d at 452 (“[I]f . . . inferential evidence is sufficient to
      allow a plaintiff to prevail at trial, it is surely sufficient to permit a
      plaintiff to avoid summary judgment so that the plaintiff can get to
      trial.”).

Lounds v. Lincare, Inc., 812 F.3d 1208, 1220-21 (10th Cir. 2015).

                                        3
FACTS

             The court regards the following facts to be uncontroverted for

purposes of this order and have been viewed in the light most favorable to

the plaintiff.

             The plaintiff Emori Dodson (“Dodson”) describes herself as a 23-

year old white Christian woman living in Hays, Kansas. She worked at the

Hays IHOP restaurant and was first hired on July 16, 2015. The restaurant’s

manager since June of 2014 has been Adham Saleh (“Saleh”), and his

brother-in-law, Abass Fares (“Fares” or “Dave”) worked as a restaurant

cook. Fares lived with Saleh between July and November of 2017, and he

began dating Dodson in August of 2017.

             When hired, Dodson signed a form acknowledging receipt of a

copy of the Employee Handbook which included rules on calling in when sick

and on speaking with the manager on duty when late to work. The rules

warned, “IF you do not call or have a no call no show you will be written up,

3 write ups results in termination.” ECF# 35-8, p. 2. Dodson digitally signed

the employee handbook on February 12, 2016.

             The restaurant never employed Dodson full-time, and her

employment occurred over three separated periods:

      Period                 Dates                    Average Hours
      First             7/19/15—7/31/16               16.9 hrs/wk
      Second            1/2/17—5/21/17                7.0 hrs/wk
      Third             7/2/17—12/3/17                20.3 hrs/wk



                                       4
The second highest number of hours that the plaintiff ever worked at IHOP

during an 8-week period occurred from 8/14/17—10/8/17, when she

averaged 35.2 hrs/wk. The scheduling of Dodson’s shifts was not consistent,

except for the last few weeks of her employment in 2017 when she worked

exclusively the day shifts on Saturdays and Sundays. Dodson preferred

working shifts with the best potential for earning tips which she regarded as

the evenings and nights on weekends.

            Text messages between Dodson and Saleh show that the plaintiff

was late to work on August 13, 17, 20, and 21, and that this upset Saleh.

The plaintiff asserts she “was occasionally tardy or missed work” but that

she “did not have any more issues than many of the other employees.”

ECF# 36-1, ¶ 4. The court sustains the defendant’s objections for lack of

foundation and supporting evidence to Dodson’s averment and also to the

statement in Liles’ affidavit that Dodson “always showed up for her shifts,”

(ECF# 36-2, p. 1). ECF# 37, p. 2. Both affidavits lack a foundation for

personal knowledge. With Dodson, there is nothing to show how she would

be competent to compare her attendance issues with those of all other

employees. Other than stating her opinion, Dodson’s affidavit provides no

supporting details about other employees’ attendance issues. Liles’ affidavit

fails to establish a time frame when she worked with Dodson as to opine

that she “always showed up for her shifts.” Even assuming the dates in Liles’

affidavit should be corrected to 2017, the uncontroverted text messages


                                      5
exchanged between Saleh and Dodson plainly contradict Liles’ statement and

leaves its support and scope in doubt.

            Shortly after starting her third period of employment, Dodson

and Fares began having a sexual relationship, and Dodson made it public

knowledge at the restaurant. Saleh observed that Dodson was “a major

cause of workplace stress for other employees.” ECF# 35-1, p. 3. Employees

told Saleh “that they felt that Dodson was ‘crazy’ or ‘psycho.’” Id. While the

plaintiff avers she was a “good employee” and “did not cause any disruptions

at work,” she is unable to controvert what other employees may have told

Saleh. ECF# 36-1, p. 2.

            On August 8, Dodson texted Saleh at 10:52 pm asking if she

could work the next Thursday. ECF# 35-12, p. 3. Saleh said he would get

back with her and then asked how she was doing. Id. During this exchange,

Dodson told Saleh that she was now a certified med aide and Saleh

congratulated her. Id. Saleh then wrote that Dodson, “You are a hard

worker. But crazy sometimes.” Id. Dodson responded, “I have to work hard

now so i don’t have to later. And only the best people are.” Id.

            On August 29, Dodson texted Saleh asking why he had told

Fares “not to hang out” with Dodson. ECF# 35-12, p. 18. Saleh responded:

      I like u and u already know that and I’m always trying to help u out
      and always wanna see u doing good in your life and u were but I can’t
      be involved between u and Dave but I’m so sure he was so sad to see
      u in the jail and was so worried about u and what will happen to u, and
      he is mean to u that’s mean he do care about u and he wants the best
      for u.

                                         6
ECF# 35-12, p. 18. This text evidences Saleh’s knowledge of Dodson’s arrest

on August 28, 2017. Fares and Liles were passengers in Dodson’s car when

she was stopped and arrested for driving under the influence. A search of

her vehicle yielded drugs and drug paraphernalia. Saleh avers that after

Dodson’s arrest, he “became increasingly worried about how Dodson’s illicit

drug activity was affecting her work as well as my home life.” ECF# 35-1, p.

3. Dodson’s objections to evidence of this arrest as irrelevant and

inadmissible are overruled, as the evidence is relevant insofar as Saleh has

testified he knew of the arrest which created concerns for him over the

plaintiff’s behavior and its impact on her employment and his home life.

            The next morning, August 30, Saleh started a text exchange

during which Dodson threatened to kill herself and expressed concerns over

the possibility of her termination. Saleh asked to have coffee with her, and

the following was exchanged:

      Saleh:      Nothing deserve killing yourself for it. Take care.
      Dodson:     No. I know. But youre just going to fire me.
      Saleh:      I don’t think like that. Silly.
      Dodson:     Is ihop have to close.
      Dodson:     Feeling so happy and so sad at the same time, one would
                  think it’s a gift.
      Saleh:      Emori u are a very nice person so don’t belittle yourself
                  and it’s time to keep focusing to make yourself better and
                  we don’t want to give up for any reason.

ECF# 35-12, p. 20.

            Saleh warned Dodson in person and through text messages to

keep her personal life with Fares out of the restaurant and not to bring their

                                      7
personal drama to work. Around 6 pm on September 3, Dodson texted Saleh

that she could “take a hint” and would “start job hunting.” ECF# 35-12, p.

21. Saleh responded with this warning:

      Yes, you are a very good server and I don’t want to loose you for
      some silly things but I prefer you to be more careful about your
      relation and how if it will be at work with no control then it will be a
      problem, Fatima and I were so careful for that and it should be like
      that. Just keep it out side your work zone Have a good night.

Id. Later that same evening, Dodson began exchanging text messages:

      Dodson:     U know there was no drama or anything bad until u said
      something. Daniel and josh had more crap going on than we have at
      all. We came in happy and now its done. Weird I thought itd be one of
      us to break my heart. Out of all my chaos going on there was one
      thing keeping me smiling. But now no,
      Dodson:     White girls are crazy. Will u ever learn lol.
      Saleh:      Now I know
      Dodson:     Good.
      Dodson:     And stop messin w our hearts
      Saleh:      Haha
      Saleh:      That’s meanie
      Dodson:     I just wanna be loved for the psycho nice lady that I am.

ECF# 35-12, pp. 22-23. At 12:18 am on September 5, Dodson texted Saleh

telling him to instruct Fares to be at the restaurant at 4:30 am, or “ihop

blows lol jk.” Id. at p. 25. Her last text at 1:09 am reads, “I apologize.

Thank you for all you do. Youre the best boss ever. Ill take good care of ihop

tonight. Lol.” Id.

             Two days later, September 7, Dodson texts Saleh asking him to

tell Fares to respond to her calls. The following texts were exchanged:

      Saleh:       Text him, I am working right now. you guys need to figure
      things out. I can’t be in between your relationship.


                                        8
      Dodson:      I have been messaging him. He reads them and not
      answer.
      Saleh:       Emori, u need to calm down and don’t worry about his
      stuff and it’s not good now to talk about anything cause both of u are
      crazy, and really I’m sorry I can’t be involved that much between bot
      of u.
      ....
      Dodson:      That’s what happens when he leaves shit in my car like its
      his own.
      Dodson:      Its mine now.
      Dodson:      Oh and im not done
      Dodson:      And he shouldn’t me scared. Its just me
      Dodson:      If I don’t hear from him before tomorrow he will regret it
      and he will feel the guilt for the rest of his life.

ECF# 35-12, pp. 28-29.

            On September 12, Dodson left work at 10:23 pm. Between 11

pm and 2 am, Dodson began banging on Saleh’s door at his home. Saleh

answered the door and observed that Dodson appeared to be under the

influence of intoxicants. She was crying that she wanted Fares because they

had a falling out. Fares was hiding in Saleh’s home and did not come out.

The situation apparently disturbed a neighbor who called the police, but

Dodson left before the police arrived. Saleh decided to fire Dodson after this

incident.

            On the afternoon of September 14, Dodson started texting

Saleh:

      Dodson:     So, even though I come ur house to get a housekey back
      from dave, u call the cops, and u then fired me for outside of work
      relationships and or issue. Do u want me to file for unemployment?
      You took this way too far. And way too personal. Afterall, im bruised
      all over and dave a worldwide . . . So what?
      Saleh:      First of all I didn’t call the cops for u cause I’m not that
      person and second I told you many times I’m trying to take care of u

                                       9
      as much as I can and I believe u know that, but I didn’t like what
      happened yesterday knocking on my door overnight acting like that
      with blaming me about your relation with Dave and I already told you I
      don’t wanna be involved on this and I believe I helped the last time
      and I was trying to be nice for both of u and Emori I’m really sorry for
      what’s going on between u and Dave and I prefer to let you go cause
      it’s also effecting in the restaurant too so it’s up to you and u can do
      whatever you feel it’s right and I wish you all the luck.
      Dodson:       U cant fire me for outside of work relationships
      Dodson:       Its not affecting the work environment.
      Dodson:       How has it affected the workplace?
      Dodson:       We didn’t fight at work and I stay in the front.
      Dodson:       If it was any other guy u wouldn’t have known about it u
      only knew bc u ‘lived with him’
      Dodson:       If it was anyone else, u would have had NO idea. So how is
      this not personal?
      Dodson:       Its actually not affecting the workplace. And you can have
      a lawsuit for that.
      Dodson:       I am professional at work
      Saleh:        I know what’s better for work and I’m hearing everyone
      talking about that and its not right so as a manager I can do that and
      I’m sorry I still like u as a friend tho

ECF# 35-12, pp. 31-32. Despite Dodson’s behavior, Saleh reversed his

decision and allowed her to return to work on September 15. He did this

because he and his wife socialized with Dodson and his decision to fire

Dodson complicated things for Saleh’s family. Saleh also worried about

Dodson’s escalating instability and how it would affect his home life if he did

not let Dodson return to work.

            On September 23, Dodson texted Saleh a photo of a positive

pregnancy test and urged Saleh to tell no one about this for now. ECF# 35-

12, p. 37. Saleh texted back, “Emori, I won’t tell anyone but Dave needs to

know so u can call or text him, guys it’s your own personal life so please try

to figure something out of IHOP cause its not good to show our life outside

                                      10
the work inside the work and wish the best for both of you.” Id. at 38.

Dodson texted back that Dave knew already. Id.

            The text messages exchanged over the next two weeks between

Saleh and Dodson confirm that Dodson was late for a shift, asked for shift to

be rescheduled, left her shift early without cleaning her area, and missed a

shift. ECF# 35-12, pp. 38-46. After missing the shift, Dodson’s hours

declined. Besides what appears in the text messages, Saleh avers that he

confronted Dodson about her tardiness, absenteeism, habitual disregard of

the work schedule, and fighting with Fares at work. Saleh’s practice was to

use written warnings infrequently. But at the urging of his night manager,

Ashley Ayarza, he issued a written warning to Dodson on October 13, 2017.

Dodson signed the written warning which stated the following reasons for

the warning: “No call No show No job. Not the first time, not following

directions as she should be, also not the first time.” ECF# 35-16. The

warning spelled out that Dodson’s failure to take the corrective action of

being timely and respectful would result in her termination. Id. The plaintiff’s

summary judgment response does not effectively controvert any of the facts

stated in this paragraph.

            Just hours after receiving this written warning, Dodson and Fares

fought at work and threw things at each other. Saleh decided he could no

longer schedule Dodson on any shifts other than the weekend day shifts, as

he believed she had become dangerous to herself and to others when she


                                      11
was around Fares who worked evenings during the week and weekends.

Saleh also decided to hold Dodson strictly to her scheduled time shifts. In

response to Saleh’s announced decision, Dodson sent profanity-laced text

messages to Saleh. She told Saleh to change Dave’s shifts not hers, because

she made more money during those shifts and she was a better employee

than Dave. ECF# 35-12, pp. 47-48. Later in this string of texts, Dodson then

suggested Saleh’s decision to change her shift may be related to her “race,

religion, culture, or the fact of” her pregnancy. Id. at 48. Dodson texted that

she was coming to the restaurant and wanted permission to “clock in,” but

Saleh denied permission. Id. She texted threatening to come to the

restaurant if Saleh did not talk with her. Id. Dodson followed this with a text

complaining that Saleh did not send Dave home too and accusing Saleh, “so

its sexist, religion and the fact im pregnant.” Id. While Saleh was also

concerned by Fares’ behavior at work, he kept Fares on his regularly

scheduled shifts because he believed Dodson was instigating the fighting,

because changing Fares’ shifts would have caused Saleh more problems,

because Fares was the more reliable employee, because “IHOP was

constantly short of cooks,” and because IHOP would have had to hire more

cooks to cover a shift change for Fares while it had enough servers to cover

Dodson’s shift change. ECF# 35-1, p. 5.

            Saleh was becoming increasingly nervous about Dodson’s

escalating behavior and “about having any dealings with Dodson of any


                                      12
nature.” ECF# 35-1, p. 6. On October 18th, when Dodson texted Saleh

about helping her terminate the joint phone contact with Fares, Saleh

responded: “Call the cops and the can walk with you cause I don’t want to

be involve with all this and tomorrow you’ll your phone and please don’t text

me back or I’ll call the cops just u can text about your job here.” Id. at p.

49.

            On October 25, Dodson filed her complaint with the EEOC

alleging IHOP had discriminated against her based on her race, sex, religion,

and pregnancy. ECF# 35-18. The complaint alleges that Saleh learned of her

pregnancy in late September and began discriminating against her by

cutting her hours from 35 to 16 hours per week, by issuing a written

warning that was her “very first disciplinary action . . . ever received while

employed at IHOP,” and by not stopping Fares from throwing things at her in

the restaurant. Id.

            On November 8 and 9, Dodson texted Saleh asking if he would

reschedule her from Sunday morning to Friday, as she wanted to work at

her other job. Saleh wrote back that he would check, but the next day there

was this exchange:

      Saleh:      Let me Let me tell you this, u are on the schedule for Sat
      and Sun so you need to cover those days and next week if you prefer
      to work in the other job I don’t mind to
      Dodson:     Ok
      Dodson:     So if I work St or Sun day at the other store u will need to
      schedule me evenings so I am on the schedule at all.
      Saleh:      No I won’t cause I have too many
      Saleh:      Sorry

                                       13
     Dodson:       Not my problem.
     Saleh:        Behave
     Dodson:       U cannot not schedule me if I told y’all I can only do
     eveningsanwayh upon hire bc of school.
     Dodson:       U took my nights away and so I need them back
     Dodson:       Ucvan do that u just don’t and that is the problem here
     Dodson:       But up to you. You’re leaving me no choice but to do
     whatg I am doing
     Dodson:       Keep it up
     Dodson:       You’re purposely not leaving room for me on your schedule
     and that’s wrong considering I use be all over that schedule. it’s not
     my fault u hire any trash that walks through that door.
     Saleh:        Don’t text or call me again, cause I don’t like the way how
     u talk so if you need anything u can call only the store
     Dodson:       Is that your only valid reason? THat you don’t like the way
     I talk?
     Dodson:       Doesn’t matter if I call the store. You won’t be there.
     Dodson:       See u Saturday and Sunday. Thanks for all the help.

ECF# 35-12, pp. 51-52. Dodson later asked Saleh about having another

person cover her shift, and Saleh denied the request. Dodson was asking for

a schedule change to work for IHOP’s main competitor and to determine

whether she liked working there better.

            On November 26, Dodson texted Saleh that she was not coming

in as she was sick and needed rest. At 11:31 p.m. on November 29, Dodson

texted Saleh: “I’m knocking on ur door one more time.” ECF# 35-12, p. 55.

She then texted at 12:26 a.m. on November 30, “You’re next.” Id. Saleh

avers that Dodson had been at his home banging on his doors, but Dodson

denies this. At 8:46 am on November 30, the following text exchanges

occurred:

     Dodson:   I will bring u all up in our business unlessu get dave to call
     me or answer ur door.
     Dodson:   I’m headed to the store now. U have a key?

                                     14
      Dodson:      Yes, I’m crazy we had gone over this. If he told me hey I
      need a break I wouldn’t be so mad now would I but instead to told me
      nothing and we home w u and won’t answer me. Tell him congrats that
      his baby can die of stress if that’s what he’s trying to do.
      Dodson:      Communicate!! That’s all he needs to do. Sorry to bother u
      Saleh:       Thank you for working with me but you’re not allowed to
      work with me anymore cause it’s enough Good luck with your
      adventure.
      Saleh:       You’re fired.
      Dodson:      Why am I fired
      Dodson:      Is it retaliation.
      Dodson:      Bc it’s very unprofessional to fire me through a text.
      Dodson:      And I will take IHOP with me
      Dodson:      Good luck to you actually
      Dodson:      I was planning on keeping the peace for Dave’s sake but
      I’m over it.
      Dodson:      Is this something u and dave decided last night.
      Dodson:      So since ur not my boss anymore I can text u forever right
      lol
      Dodson:      Oh good.
      Dodson:      Ur going to enjoy me a lot better as an employee than not.
      Dodson:      I will make sure of that
      Dodson:      And when I say I’m taking it down w me I mean it. Good
      luck. Uve already ruined that store enough. U know what u and a
      cockroach have in common?
      Dodson:      You’re both a disgusting waste of life. Enjoy the ride.

Id. at pp. 55-56. Saleh then called the Hays police about Dodson’s behavior.

The police officer contacted Dodson, and “she admitted she was going to

Saleh’s residence and calling and texting him due to her trying to get ahold

of Fares who is the father of her child.” ECF# 35-15, p. 80. The officer told

Dodson that she was no longer allowed to have contact with Saleh in person

or by telephone and that she was not allowed at his residence or on IHOP

property. Id. Saleh also asked Fares to move out of his residence when he

fired Dodson.



                                      15
            Saleh did not learn of Dodson’s EEOC complaint until after these

events and after the new year. Between May 3 and June 17, 2018, during

the pendency of this case, Dodson texted Saleh on several occasions, with

the first text on May 3rd saying, “For the record this is family related only:

In the end with all this mess, you have yourself to thank.” ECF# 35-12, p.

57. She also texted photos of her child. Id. at pp. 59-61.

            Most employees at the IHOP restaurant have been Christian.

While this restaurant has been managed by Saleh, less than ten Arabs have

worked there, and most employees have been non-Arab.

GOVERNING LAW

            Under Title VII, it is unlawful “to discharge any individual, or

otherwise to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of

such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. §

2000e-2(a)(1). “The terms ‘because of sex’ . . . include, but are not limited

to, because of or on the basis of pregnancy, childbirth, or related medicated

conditions; and women affected by pregnancy, childbirth, or related medical

conditions shall be treated the same for all employment-related purposes, . .

. .” 42 U.S.C. § 2000e(k).

            “To survive summary judgment on a Title VII claim of

discrimination based on race, color, religion, sex, or national origin, a

plaintiff must present either direct evidence of discrimination or indirect


                                       16
evidence that satisfies the burden-shifting framework of McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).”

Bekkem v. Wilkie, 915 F.3d 1258, 1267 (10th Cir. 2019). “Direct evidence

demonstrates on its face that the employment decision was reached for

discriminatory reasons.” Fassbender v. Correct Care Solutions, LLC, 890 F.3d

875, 883 (10th Cir. 2018) (internal quotation marks and citation omitted).

“Direct evidence is evidence, which if believed, proves the existence of a fact

in issue without inference or presumption.” Riggs v. AirTran Airways, Inc.,

497 F.3d 1108, 1117 (10th Cir. 2007) (internal quotation marks and citation

omitted). “Comments . . . that reflect personal bias do not qualify as direct

evidence of discrimination unless the plaintiff shows the speaker had

decisionmaking authority and acted on his or her discriminatory beliefs.”

Tabor v. Hilti, Inc., 703 F.3d 1206, 1216 (10th Cir. 2013).

            “Under the McDonnell Douglas framework, a plaintiff must first

raise a genuine issue of material fact on each element of the prima facie

case, as modified to relate to differing factual situations.” Bekkem, 915 F.3d

at 1267 (internal quotation marks and citation omitted). “The burden then

shifts to the employer to offer a legitimate nondiscriminatory reason for its

employment decision.” Id. “If the employer does so, the burden then reverts

to the plaintiff to show that there is a genuine dispute of material fact as to

whether the employer’s proffered reason for the challenged action is

pretextual—i.e., unworthy of belief.” Id. At this last stage, the court is to


                                       17
“consider the evidence of pretext in its totality.” Fassbender v. Correct Care

Solutions, LLC, 890 F.3d at 884.

      The Tenth Circuit has counseled:

      Importantly, in the context of employment discrimination, “[i]t is not
      the purpose of a motion for summary judgment to force the judge to
      conduct a ‘mini trial’ to determine the defendant's true state of mind.”
      Randle v. City of Aurora, 69 F.3d 441, 453 (10th Cir. 1995). Many of
      the highly fact-sensitive determinations involved in these cases “are
      best left for trial and are within the province of the jury.” Id.; see
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52, 106 S.Ct.
      2505, 91 L.Ed.2d 202 (1986) (“[T]he inquiry [at summary judgment
      is] whether the evidence presents a sufficient disagreement to require
      submission to a jury....”). Consequently, “in this Circuit ... an
      employment discrimination suit will always go to the jury so long as
      the evidence is sufficient to allow the jury to disbelieve the employer's
      [explanation for the alleged misconduct].” Beaird v. Seagate Tech.,
      Inc., 145 F.3d 1159, 1177 (10th Cir.1998) (Tacha, J., concurring in
      part); see Randle, 69 F.3d at 452 (“[I]f ... inferential evidence is
      sufficient to allow a plaintiff to prevail at trial, it is surely sufficient to
      permit a plaintiff to avoid summary judgment so that the plaintiff can
      get to trial.”).

Lounds v. Lincare, Inc., 812 F.3d 1208, 1220–21 (10th Cir. 2015).

ANALYSIS

                                Battle of Affidavits

            The plaintiff is critical of this summary judgment proceeding as

constituting a battle of affidavits, because the defendants did not depose her

or any of the critical witnesses in this case. The plaintiff believes the

defendant’s efforts are to try the case on affidavits “contrary to the spirit

and purpose of the summary judgment rule and should be disallowed.” ECF#

36, p. 20. The plaintiff cites DeVargas v. Mason & Hanger-Silas Mason Co.,

Inc., 844 F.2d 714, 719 (10th Cir. 1988), in support of her position. The

                                         18
Tenth Circuit there used “battle of affidavits” in deciding an interlocutory

appeal from the denial of a qualified immunity defense: “Our task in such

an appeal is not to determine liability on a battle of affidavits, but to

determine whether, on the basis of the pretrial record, there exists a conflict

sufficiently material to defendants’ claim of immunity to require them to

stand trial.” Id. The Tenth Circuit’s decision does not disparage bringing a

summary judgment motion based on affidavits without depositions. The

plaintiff also cites Metropolitan Life Ins. Co. v. Browning, 839 F. Supp. 1508,

1510 (W.D. Okla. 1993). This case is inapplicable as the defendant is not

relying on affidavits to contradict prior deposition testimony.

            Dodson makes no challenge to the defendant’s good faith in

using affidavits. In its summary judgment ruling, the court has looked

carefully at the sufficiency and specificity of the affidavits offered by both

sides. Summary judgment pleadings are properly supported by affidavits

that are “made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent

to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4). The plaintiff does

not submit an affidavit pursuant to Fed. R. Civ. P. 56(d), showing for

specified reasons that she cannot present facts essential to opposing

summary judgment and thereby justifying denial of the motion. It is proper

under the circumstances to proceed with deciding the motion on the merits.

See Cerveny v. Aventis, Inc., 855 F.3d 1091, 1110 (10th Cir. 2017). The


                                       19
court denies the plaintiff’s request to disallow the defendant from seeking

summary judgment based on affidavits.

                               Direct Evidence

            The plaintiff concedes her discrimination claims based on sex,

race, and religion are subject to the McDonnell Douglas framework. She,

however, believes that she has direct evidence of Saleh’s discriminatory

animus for pregnancy discrimination. She relies on evidence that Saleh

suggested to her “on several occasions that I should ‘get rid of the baby.’”

ECF# 36-1, ¶ 9. Jessica Liles, a former server at IHOP, avers that Saleh

commented that Dodson “needed to get rid of the baby because it would be

easier on their family.” ECF# 36-2, ¶. 3. The plaintiff also argues her

observation of Saleh’s general displeasure with her becoming pregnant by

his brother-in-law. ECF# 36, p. 17. The plaintiff asserts that Saleh’s

comments and attitude constitute direct evidence of discrimination based on

her pregnancy.

            The Tenth Circuit in Tabor reiterated “the importance of context

and temporal proximity in determining whether comments reflecting

personal bias qualify as direct evidence of discrimination.” 703 F.3d at 1217

(internal citation omitted). “[I]f the content and context of a statement allow

it to be plausibly interpreted in two different ways—one discriminatory and

the other benign—the statement does not qualify as direct evidence.” Id. at

1216. The plaintiff fails to provide a context for Saleh’s comments, and there


                                      20
is nothing to show that Saleh was directing his comments to Dodson’s work,

her ability to work, or the conditions of her work. These comments do not

prove “the fact of discriminatory termination without inference or

presumption.” Canfield v. Off. of Sec. of State for the State of Kansas, 209

F. Supp. 3d 1219, 1225 (D. Kan. 2016). As evidenced by the text messages,

this case uniquely features extensive communications between Dodson and

Saleh over personal matters unrelated to Dodson’s employment. Dodson’s

opinion or conclusion that Saleh was displeased with her pregnancy is not

direct evidence. “Statements of personal opinion, even when reflecting

personal bias or prejudice, do not constitute direct evidence of

discrimination, but at most, are only circumstantial evidence of

discrimination because the trier of fact must infer discriminatory intent from

such statements.” Clay v. United Parcel Serv., Inc., 2014 WL 5298173, at *5

(D. Kan. 2014), aff’d, 599 Fed. Appx. 334 (10th Cir. 2015). Without a

context for Saleh’s comments and without a basis for directly linking Saleh’s

comments and attitude to an employment decision, there is no direct

evidence that “demonstrates on its face that the employment decision was

reached for discriminatory reasons.” See Danville v. Regional Lab Corp., 292

F.3d 1246, 1249 (10th Cir. 2002).

                              Prima Facie Case

            The plaintiff bears the burden of making a prima facie case of

discrimination which “must consist of evidence that (1) the victim belongs to


                                      21
a protected class; (2) the victim suffered an adverse employment action;

and (3) the challenged action took place under circumstances giving rise to

an inference of discrimination.” E.E.O.C. v. PVNF, L.L.C., 487 F.3d 790, 800

(10th Cir. 2007). The burden of making a prima facie case “is not onerous,”

“is one of production, not persuasion,” and “involve[s] no credibility

assessment.” Plotke v. White, 405 F.3d 1092, 1099 (10th Cir. 2005)

(internal quotation marks and citations omitted). While the prima facie case

serves primarily to eliminate “the most common nondiscriminatory reasons”

for the adverse employment action, it still must function as a critical inquiry

into “whether the plaintiff has demonstrated that the adverse employment

action occurred under circumstances which give rise to an inference of

unlawful discrimination.” Plotke, 405 F.3d at 1099-1100 (internal quotation

marks and citations omitted). As relevant here, such circumstances may

include: “actions or remarks by decisionmakers that could be viewed as

reflecting a discriminatory animus,” “preferential treatment given to

employees outside the protected class,” and “the timing or sequence of

events leading to plaintiff’s termination.” Id. at 1101.

            The defendant argues the plaintiff’s alleged circumstances do not

sustain an inference of unlawful discrimination. The circumstances do not

point to discriminatory animus as much as they show that Saleh was upset

with Dodson’s behavior, did not want her dating his brother-in-law, and did

not want her in his family. In short, a personal feud, animosity, or dislike of


                                       22
another, and favoritism for your own relatives are not motives prohibited by

Title VII. See Platner v. Cash & Thomas Contractors, Inc., 908 F.2d 902, 905

(11th Cir. 1990). The defendant disputes an inference of discriminatory

intent arising from Saleh’s decision to change only Dodson’s shift after the

fighting between her and Fares. This evidence only shows, at most, that

Saleh treated Fares, his brother-in-law who lived with him, better because of

their family and personal relationship. “Neither in purpose nor in

consequence can favoritism resulting from a personal relationship be

equated to sex discrimination.” Preston v. Wisconsin Health Fund, 397 F.3d

539, 541 (7th Cir. 2005) (citations omitted). The defendant also denies that

Fares is similarly situated to Dodson, because Dodson engaged in other

behavior including, attendance issues, harassing Fares at work when she

was not scheduled to work, stalking Fares at Saleh’s home, and sending

disrespectful and profanity-laced text messages to Saleh. Another difference

in their situations is that Fares worked full-time as a cook which was a

position difficult to fill while Dodson was a part-time server. The defendant

also argues the plaintiff cannot show an adverse employment action from

Saleh changing her shift to avoid having her and Fares on the same shift.

Finally, the defendant contends the plaintiff’s race and religion claims assert

reverse discrimination, and she is unable to “establish background

circumstances that support an inference that the defendant is one of those




                                      23
unusual employers who discriminations against the majority.” Mattioda v.

White, 323 F.3d 1288, 1292 (10th Cir. 2003).

            Looking first at the plaintiff’s prima facie cases for her race and

religion claims, the plaintiff summarily responds that because she is a white

Christian and Saleh is an Arab Muslim, her claims do not assert reverse

discrimination or same-group discrimination and no additional proof of

background circumstances is necessary. The plaintiff cites no legal authority

for her conclusion. When a plaintiff is a member of an historically favored

group, the presumptions in Title VII analysis used when a plaintiff belongs to

a disfavored group do not operate with the same justification. See Notari v.

Denver Water Dep’t, 971 F.2d 585, 589 (10th Cir. 1992). “[A] Title VII

disparate treatment plaintiff who pursues a reverse discrimination claim and

seeks to obtain the benefit of the McDonnell Douglas presumption, must, in

lieu of showing that he belongs to a protected group, establish background

circumstances that support an inference that the defendant is one of those

unusual employers who discriminates against the majority.” Id.

“Alternatively, a plaintiff may produce facts ‘sufficient to support a

reasonable inference that but for the plaintiff’s status the challenged decision

would not have occurred.’” Argo v. Blue Cross and Blue Shield of Kansas,

Inc., 452 F.3d 1193, 1201 (10th Cir. 2006). Because the plaintiff is white

and Christian, she must establish additional background circumstances to

support the required inference. See Rooney v. Rock-Tenn Converting


                                       24
Company, 200 F.Supp.3d 816, 820 (W.D. Ark. 2016) (Christian male

alleging discrimination pointed to the structure of the company, the number

of Jewish supervisors, and the preferential treatment of Jewish employees),

aff’d, 878 F.3d 1111 (8th Cir. 2018). “It is insufficient, however, simply to

show that the decision maker was a member of a minority group.” See

Taken v. Oklahoma Corp. Com’n, 934 F. Supp. 1294, 1298-99 (W.D. Okla.

1996) (The minority status of the decision maker is insufficient background

circumstances noting that in Notari the Tenth Circuit found that the male

plaintiff had failed to allege the necessary background circumstances even

though his female superior had given the job to another female. 971 F.2d at

589), aff’d, 125 F.3d 1366 (10th Cir. 1997)(“We need not address whether a

white plaintiff is relieved of her obligation to show the requisite background

circumstances where discrimination is perpetrated by members of a different

race because, here, plaintiffs failed to show that the employment decision

was made solely by non-whites.”)); Kenfield v. Colorado Dept. of Public

Health & Environment, 557 Fed. Appx 728 (10th Cir. Feb. 14, 2014) (The

black supervisor’s decision not to promote a white employee did not sustain

a reasonable inference for a prima face case of race discrimination). The

court looks to all the circumstances to determine if they rise to an inference

of unlawful discrimination based on race or religion.

            The court cannot find from the evidence offered by Dodson a

reasonable inference that her religion or race was behind Saleh’s decisions


                                      25
to change her shift or to fire her. She has not presented a genuine issue of

material fact on this element of the prima facie case. She has not come

forward with evidence that Saleh generally discriminated against employees

based on their Christian faith or race. There is the plaintiff’s evidence that

Saleh expressed disappointment over his brother-in-law Fares dating Dodson

and over Dodson becoming pregnant with Fares’ child. He also suggested to

Dodson several times that she should “get rid of the baby.” ECF# 36-1, p. 3.

First, connecting Saleh’s comments to Dodson’s religion or race is more

guesswork than inference. As the record shows, Saleh had several personal

reasons for being concerned about and displeased with Dodson’s relations

with his family. Even assuming the comments are related to religion or race,

Saleh’s comments are still only connected to personal family concerns and

have not been connected to his employment decisions as restaurant

manager. The plaintiff’s only evidence of disparate treatment is Saleh’s

different treatment of Fares for his fighting with Dodson at work. That Fares

differs from Dodson as to race and religion is not enough to establish a

prima facie case. The plaintiff’s evidence simply fails to offer a reasonable

basis for inferring that Saleh’s decision to send Dodson home and change

her shift was due to her religion or race. Dodson offers no circumstances

that could justify a presumption of reverse race or religion discrimination.

The evidence of record shows Saleh employed mostly Christians and non-




                                       26
Arabs. The plaintiff has not carried her burden of making a prima facie case

of reverse religion and race discrimination.

            As for the plaintiff’s discrimination claims based on pregnancy

and sex, the court will assume the plaintiff has carried her prima facie

burden. The plaintiff avers that after she became pregnant, Saleh cut her

hours, moved her to shifts that were less desirable, issued a disciplinary

warning that was her first, suggested she end her pregnancy, and sent her

home when Fares was abusive toward her at work. The plaintiff and several

other former employees of the restaurant have averred that there was “male

favoritism” shown at work with harassment of women tolerated or ignored

and with the female employee sent home whenever there was a dispute.

Accepting at face value these averments, the court accepts that a genuine

issue of material fact over the prima facie cases likely exists. The court

declines to address the defendant’s other challenges, because to do so would

conflate the plaintiff’s claim with the defendant’s proffered explanations. See

Orr v. City of Albuqueque, 417 F.3d 1144, 1149 (10th Cir. 2005). The court

also accepts the plaintiff’s argument that the shift change was an adverse

employment action as it resulted in a monetary loss of tips. See id. at 1150

(“monetary losses take a variety of forms,” including changes in

compensation and benefits, and constitute an adverse employment action).

PRETEXT




                                      27
            The plaintiff concedes that the defendant has met its

“exceedingly light” burden of articulating some legitimate, non-

discriminatory reason for its challenged actions under McDonnell Douglas.

Zamora v. Elite Logistics, Inc., 478 F.3d 1160, 1165 (10th Cir. 2007) (en

banc). The defendant puts forward Saleh’s affidavit, co-employees’

affidavits, and 68 pages of text messages between Dodson and Saleh to

support its several reasons for changing her shift/hours and then

terminating her. First, as evidenced in the text messages, Saleh had a

personal relationship with Dodson and accordingly showed her concern and

patience based on that relationship. Saleh’s patience was sorely tested and

finally broken by her repeated instances of inappropriate and egregious

words and actions directed at him and Fares. Because Dodson’s behavior

was harassing, stalking, disturbing and menacing, and had become more

threatening to his personal life and home, Saleh looking out for the personal

welfare of himself and his family severed all ties with Dodson, terminated

her employment, and involved the police in enforcing his decision. Second,

Dodson frequently missed her shifts or arrived late to work. Third, Dodson

violated other IHOP policies on fighting, drugs, intimidation, insubordination,

disrespectful conduct, and holding outside employment having an adverse

impact on her IHOP job. She brought the drama of her workplace romance

to work despite warnings from Saleh. She sent to Saleh text messages that

were disrespectful and laced with profanity and that demanded Saleh to


                                      28
have Fares talk with her, threatened Saleh, and insisted Saleh change her

work schedule.

            It now falls to the plaintiff to show that the defendant’s proffered

reasons are pretextual, that is, are “so incoherent, weak, inconsistent, or

contradictory that a rational factfinder could conclude the reasons were

unworthy of belief.” Young v. Dillon Cos., 468 F.3d 1243, 1250 (10th Cir.

2006) (internal quotation marks and citation omitted). The plaintiff may also

produce “direct evidence discrediting the proffered rationale, or . . . [show]

that the plaintiff was treated differently from others similarly situated.”

Lounds v. Lincare, Inc., 812 F.3d at 1234 (quotation marks and citation

omitted). “Mere conjecture that the employer's explanation is a pretext for

intentional discrimination is an insufficient basis for denial of summary

judgment.” Bekkem v. Wilkie, 915 F.3d at 1268 (internal quotation marks

and citation omitted). “Evidence supporting the prima facie case is often

helpful in the pretext stage and nothing about the McDonnell Douglas

formula requires us to ration the evidence between one stage or the other.”

Wells v. Colorado Dept. of Transp., 325 F.3d 1205, 1218 (10th Cir.

2003)(internal quotation marks and citation omitted). “The relevant inquiry

is not whether the employer’s proffered reasons were wise, fair or correct,

but whether it honestly believed those reasons and acted in good faith upon

those beliefs.” Swackhammer v. Sprint/United Management Co., 493 F.3d

1160, 1169–70 (10th Cir. 2007) (quotations omitted). The inquiry does turn


                                       29
on whether “a reasonable factfinder could rationally find [the employer’s

rationale] unworthy of credence and hence infer that the employer did not

act for the asserted [non-retaliatory] reasons.” Crowe v. ADT Sec. Services,

Inc., 649 F.3d 1189, 1196 (10th Cir. 2011) (citation omitted).

            Dodson argues her evidence creates genuine issues of material

fact for disbelieving Saleh’s explanations given for changing her shift and

then terminating her. She believes her affidavits effectively controvert much

of IHOP’s evidence and contradict the defendant’s characterization of Saleh

as a fair employer who does not discriminate. There are statements in those

affidavits that Saleh displayed a chauvinistic and discriminatory attitude

toward female employees. She mentions Saleh calling her a “crazy bitch.”

She points to the only written disciplinary warning she received after

becoming pregnant. She stands on her opinion that her attendance issues

“were not out of line with her co-workers.” ECF# 36, p. 20. And finally, she

points to Saleh’s disparate treatment of her and Fares for workplace fighting.

            This case is unusual for the pages of uncontroverted text

messages. They overwhelmingly evidence Saleh’s primary reason for his

adverse employment actions such that no reasonable factfinder could

rationally find his reason to be unworthy of credence. Dodson’s personal

relationships had so intertwined with her employment as to negatively

impact Saleh’s personal life and his ability to manage her and his restaurant.

The text messages evidence that Saleh believed he could no longer deal with


                                      30
Dodson and severed all relationships with Dodson. The only references in

these text messages to Dodson’s race, religion, sex, or pregnancy come

from Dodson trying to make them an issue. The text messages consistently

establish that Saleh had become concerned with Dodson’s behavior in these

personal relationships. Behavior that had become so increasingly disruptive

and threatening not only to the workplace but to his own personal life that

Saleh had enough and ended his involvement with Dodson, personally and

professionally. Dodson does not effectively controvert what the text

messages reveal as to her egregious behavior toward Saleh and Fares and

as to her work place conduct and issues with attendance and attitude.

Dodson’s affidavit includes a general denial about her work place conduct,

but it is plainly contradicted by her text messages which specifically evidence

her problems with attitude and attendance and even include her own

admissions about throwing things and being difficult and appreciating Saleh’s

patience with her.

            The defendant correctly argues that Saleh’s “crazy bitch”

comment when placed in the context of this case does not create a genuine

issue of material fact over pretext. According to Liles’ affidavit, Saleh made

this comment in this context:

      On November 2, 2018, I came into work and was called into Adham’s
      [Saleh’s] office. Adham told me that Emori is ‘crazy’ and that he
      cannot do it anymore. He told me that she needed to get rid of the
      baby because all she does is fight with Dave. He asked that I tell Emori
      that she was off the schedule until further notice and to tell her he


                                      31
      would call her to let her know when and if she could work. He then
      proceeded to tell me that Emori was a “crazy bitch.”

ECF# 36-2, p. 2. It is significant that even the plaintiff’s witness avers that

Saleh had said he could not deal with Dodson “anymore” because of her

behavior. The defendant lists Dodson’s unusual, disturbing, unsettling,

threatening, and even criminal behavior leading up to Saleh’s concession

that, “he cannot do it anymore” and to Saleh’s exasperation in calling the

plaintiff, “crazy.” The court finds the defendant’s list and description of

Dodson’s behavior to be largely uncontroverted and established in the first

50 pages of Exhibit 13, ECF# 35-12, the text messages between Dodson and

Saleh. In these text messages, the plaintiff calls herself “crazy.” Finally,

before Saleh knew of her pregnancy, he had terminated Dodson in

September because of her behavior and its disruptive effect on the work

place. ECF# 35-12, pp. 31-32. Out of personal concerns for his family’s

relationship with Dodson outside of work and for Dodson’s own welfare,

Saleh allowed Dodson to keep working. As the text messages evidence,

Dodson’s behavior did not improve but only became worse particularly after

her pregnancy and the additional cause for fighting with Fares. Shortly after

changing Dodson’s shift, in October, Saleh texted Dodson to stop sending

him personal texts and only to communicate with him about work. Dodson

did not stop the text messages concerning her relationship with Fares. When

understood within its given context, Saleh’s comment only expresses his

frustration with the difficult and complicated behavior by Dodson in their

                                       32
personal relationship and with her inability to keep it out of the workplace.

The comment does not create any genuine issue of pretext as to an unlawful

discriminatory motive.

            Dodson argues her only written warning came after Saleh

learned of her pregnancy and shortly before her termination. The Tenth

Circuit recognizes that “temporal proximity alone is insufficient to raise a

genuine issue of material fact concerning pretext.” Lounds v. Lincare, Inc.,

812 F.3d at 1236 n.10 (quotation marks and citation omitted). The plaintiff

lacks other evidence to sustain a reasonable inference of pretext. It is

uncontroverted that Saleh infrequently used written warnings and did so

here only at the urging of his night manager, Ashley Ayarza. Text messages

exchanged before this written warning confirm that Saleh had repeatedly

cautioned Dodson about her work behavior and attendance issues, that he

had terminated her in September because of her behavior’s impact on the

work place and after she had shown up intoxicated at his house in the

middle of the night, and that Dodson had believed her behavior on other

occasions was such that Saleh was considering her termination. The timing

of this written warning is hardly evidence of Saleh having a discriminatory

motive. Instead, it is consistent with not only Saleh’s plain and growing

frustration with Dodson but also his willingness to follow his night manager’s

suggestions for dealing with Dodson’s attendance and attitude issues.

Finally, the plaintiff’s summary opinion about her attitude and attendance


                                      33
issues relative to other employees fails for lack of foundation and

knowledge. For all these reasons, the court finds no genuine issue of pretext

to be created by the timing of this only written warning.

            The plaintiff points to her opinion and those held by some former

employees about male favoritism at work. Evidence of favoritism based on

gender is relevant. But to show pretext, the plaintiff’s evidence and

arguments must lead the court to believe that Saleh’s reasons for changing

her shift and then terminating her “are so incoherent, weak, inconsistent and

contradictory that a rational factfinder could conclude they are unworthy of

belief.” Bird v. West Valley City, 832 F.3d 1188, 1205 (10th Cir.

2016)(internal quotation marks and citation omitted). The plaintiff’s

evidence fails to connect these opinions of favoritism to Saleh’s decisions

here. Instead, the text messages confirm Saleh’s reasons for his decisions to

be transparent and developing consistent with Dodson’s increasingly difficult

behavior.

            The plaintiff’s pretext argument culminates in Saleh’s disparate

treatment of her and Fares for workplace fighting. Saleh has articulated the

business reasons for separating Dodson and Fares from working the same

shifts and for changing Dodson’s shift only. The plaintiff has not effectively

controverted the defendant’s evidence of the fighting between Dodson and

Fares and its impact on the work place. The affidavits of co-employees

describe the plaintiff’s behavior at work as a “cause of workplace stress,”


                                       34
ECF# 35-5, p. 1, as erratic and “crazy,” ECF# 35-4, p. 1, and as “psycho,”

ECF# 37-1, p. 1. As fully discussed above, the plaintiff lacks evidence that a

similarly situated male employee engaged in conduct as extreme and

egregious as her own and was treated differently. The plaintiff has no

evidence showing Saleh’s reasons to be unworthy of belief or discriminatory

on their face. The plaintiff does not controvert that she was a part-time

server and that IHOP had other servers who could cover her shift. In

contrast, Fares was a full-time employee, worked as a cook and the

restaurant was short of cooks, and was Saleh’s brother-in-law. Favoritism

shown a relative is not a violation of Title VII. See Clark v. Cache Valley Elec.

Co., 573 Fed. Appx. 693, 697-98 (10th Cir. Jul. 25, 2014)(“[O]ther motives

such as friendship, nepotism, or personal fondness . . . suffice to remove the

case from Title VII’s anti-discrimination provisions. See, e.g., Swackhammer

v. Sprint/United Mgmt. Co., 493 F.3d 1160, 1172-72 (10th Cir. 2007) (. . .

.); Neal v. Roche, 349 F.3d 1246, 1251 (10th Cir. 2003)(. . . .); Schobert v.

Ill. Dept. of Transp., 304 F.3d 725, 733 (7th Cir. 2002)(“Whether the

employer grants employment perks to an employee because is a protégé, an

old friend, a close relative or a love interest, that special treatment is

permissible as long as it is not based on an impermissible classification.”).”).

It is uncontroverted that when he fired Dodson, Saleh’s frustration had

reached the point that he wanted no further contact with Dodson as he also

asked Fares to move out of Saleh’s home. From all the evidence of record, a


                                       35
reasonable factfinder could not rationally find that Saleh’s reasons for

changing Dodson’s shift and terminating her employer are unworthy of

credence and, instead, he acted for the alleged discriminatory reasons.

The defendant is entitled to summary judgment.

            IT IS THEREFORE ORDERED that the defendant’s motion for

summary judgment (ECF# 34) is granted on the grounds stated above with

costs pursuant to Fed. R. Civ. P. 54(d)(1) taxed on the plaintiff.

            Dated this 30th day of April, 2019, Topeka, Kansas.



                        s/Sam A. Crow
                        Sam A. Crow, U.S. District Senior Judge




                                      36
